Title: To James Madison from George William Erving, 4 November 1806
From: Erving, George William
To: Madison, James



Sir 
Madrid Novr. 4 1806

Having in a former letter communicated to you Such information as I had been able to procure, relating to the motives & object of the military preparations making by this government, with my last official letter (14th. Ulto) I transmitted a proclamation of the Prince of Peace; Herewith I have the honor to inclose a copy of his letter to the Inspector General of the Infantry dated Oct. 12th., & a copy of the orders issued upon it by the Inspector, to the Colonels & Commanders of the Several regiments; Supposing that you may find these also to be interesting, as well from the general style of them, as for some particular expressions more distinctly & unequivocally marking out the purpose of the government: It is only necessary to explain, as to the fourth passage which I have noted in the margin, that the ordinance there referred to, is of an antient date; that the marches which it directs to be used, have been of late years neglected, & french tunes  substituted in their place.  It does not Seem possible that a satisfactory explanation of Such measures, exactly at Such a moment too, can be given to the government of France: The necessity of arming against Portugal had been superseded, peace & neutrality were Secured to that country; the assistance of Spain against the new coalition formed in the north, or even to Support the arms of France in Italy, was neither asked for or expected; it was acknowledged that Spain was unequal to any effectual exertion; France found that she had sufficient means within herself to encounter all her Enemies, & was therefore content to leave this country at its Ease.  It cannot be pretended that any danger was apprehended from England on the Side of Portugal, for there Every thing was Secured by an arrangement consented to by the English themselves; nor an attack on any other quarter, Since it was manifest that the defence of Sicily, the projects of Conquest in America, & the purposes of the new coalition required all the troops which England coud possibly spare.  If it be said that it was found necessary to reinvigorate the military system of Spain; so it has been for many years past, and in times too of greater urgency: The french government must necessarily ask why this was not done before; why Spain has put itself to these extraordinary expences precisely at this moment, considered critical only for France; & this too, just after it has urged the disordered state of its finances against the payment of the Small Sum due to France: or if she must make Some Exertions, why these have not been directed towards the support of her colonies, every where falling into the hands of their common Enemy.  Certain it is that the government of France has been very much surprized by what has been done here, & its chargé d’ affaires has demanded Explanations; these have been given, but are not at all of a nature to be Satisfactory.  It may be expected therefore, as the astonishing successes of the emperor in the north, will Soon give him leisure to turn his attention towards this country, that Some very important & Serious consequences may follow this ill-judged policy: but however this may now be regretted by the government, there is no pretext for undoing what has been done; there is no possibility of retreating; the preparations referred to go on therefore of course, tho, from a variety of causes very slowly & heavily, which indeed woud be the case, if the occasion were ever So pressing, or the danger ever so imminent; or the policy of them ever so wise.  To Supply the general exigencies of government, very much felt in all its departments, to Support the expences of these extraordinary exertions, & to prepare for the greater sacrifices which may become necessary, they have in contemplation a great project of finance; the principal points of which, are the Sale of certain church lands (under the permission of the pope) & a property, or income tax, or both, of 10 per cent:.  How far these resources will be productive cannot yet be judged of; as to the first indeed there is an obvious difficulty, that of finding purchasors for what they are disposed to Sell.
In my letter No. 15 I transmitted Mr. Cevallos’s note of Septr. 15th. respecting the Vessels "Felicity" "Catalina" & "Molly" condemned at Algesiras; by which, it Seemed that the King acceding to my Request, had directed that the tribunal of Algesiras shoud lay before him the particular motives of their proceeding in these cases: I am further answered by Mr. Cevallos on this Subject in a note of Oct. 17. of which a copy is inclosed: by this it appears that the tribunal motived its judgement on the deficiency of the certificates specified in the 17th. Article of our treaty; & not on the want of consular certificates to prove the neutrality of the property on board, as had been stated to me.  Before making any further representation, I have thought it well to Send to Algesiras for copies of the decrees; from which this point may be more clearly ascertained.
The Ship "Romulus" William Prior Master has been lately brought into the Same port.  This vessel was laden at Malaga by a Mr. Grovignec, or by some person in connection with him; as it appeared, for the account of a merchant at Altona; & bound to Tonningen, with Secret orders however to go to London; the paper containing which orders the Captn. attempted to burn: immediately her capture was known at Malaga, Mr. Grovignec proceeded to Algesiras, where by a compromize with the captor (he paying more than 5000 Dolls) she was regularly acquitted; but on the point of departure was seised by the commander of marine.  The parties desired me to Represent this case to Mr. Cevallos, which I did; but before I received his answer, they had found means in Some way or other to Settle this business with the commander of Marine, & the vessel was Sufferred to depart.
About the Same time the "Rebecca" Captn. Nimmo mentioned in my letter No. 15, was contrary to all expectation condemned at the Same place in one half of the ship & the whole cargo, on the appeal of the captors.  It is not possible to account for this novel proceeding, otherwise than by the corrupt transaction in the Romulus which immediately preceeded it, the great temptation of an extraordinarily valuable ship & Cargo, & the indisposition, or want of power in Captain Nimmo to bribe the captors or others.  This appears to be an instance in addition to the many which have fallen under my observation elsewhere, of the injury which the fair direct trader in America suffers by the indirect proceedings of those of our citizens who are traficking from port to port in Europe: This pernicious custom of bribing the privateersmen, which has long been practiced in Spain (and is commonly called "ransoming") is undoubtedly the reason why many more of our vessels are brought in than otherwise woud be: clearing out for one port with an intention of going to another, taking on board property under false names, these irregularities are common; they excite general suspicion, the innocent become counfounded with the guilty; the compositions which the latter readily pay, are exacted of the former; these relying upon the justice of their cause refuse, or the owners being resident in America & not having provided for Such demands, the Captains do not find themselves authorized to pay, even if they be so disposed: a condemnation then follows for the captors make no such distinctions.  They Seem to have established a tax upon all our commerce; by the agency of the scandalous corruption which prevails, they count to a certainty on the assistance of the courts; they are still further encouraged to proceed, in Cases of whatever character, by the abundant Experience which they have had, that they are very little Exposed to the chance of being compelled to final restitution by an appeal of the captured to the justice & good faith of this government.
Mr. Bowdoin has desired to have a list of all the captures & condemnations for which we claim against this government; it is preparing & will be Sent to him in a few days: I have requested Mr. Young to make out & transmit a copy of the Same to you (not including those which were Submitted to congress) As it may be of Some use; tho we presume that the list in the department must be more extensive, & infinitely more correct than this can possibly be made here.
Mr. Yznardi writes to me from Cadiz that the board of health of that place has lately allowed vessels to be unloaded whilst under quarantine  And Mr. Montgommery of Alicante informs me that the term of quarantine in that place is reduced to 20 days on all Vessels from the northern states & from Labradore.  I have the honor to be Sir with the most perfect Respect and Consideration Your very obt. St.

George W Erving


P. S.  I have just recd. duplicates of your letters Novr. 1, 1805-May 1, 1806

